MEMORANDUM OPINION
                                           No. 04-12-00327-CV

                                      IN RE R. Wayne JOHNSON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 13, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 25, 2012, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 12,810, styled R. Wayne Johnson v. Elroy Garcia and James Allison, in
the 216th Judicial District Court, Gillespie County, Texas, the Honorable Keith Williams presiding.